Citation Nr: 0637220	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  04-31 667A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a low back disability, 
claimed as secondary to service-connected right ankle 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1980 to April 1983.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a January 2003 
rating decision of the Reno, Nevada Department of Veterans 
Affairs (VA) Regional Office (RO).  In July 2006, a 
videoconference hearing was held before the undersigned.  A 
transcript of the hearing is of record.  At the hearing, the 
undersigned stated the case would be held in abeyance 90 days 
for the submission of additional evidence.  38 C.F.R. 
§ 20.709.  The veteran submitted additional information 
within the 90 day abeyance period with a waiver of RO initial 
review.

In her December 2003 notice of disagreement, the veteran also 
appealed the January 2003 rating decisions evaluation of 
service-connected right ankle disability.  In a July 2004 
statement, the veteran withdrew her appeal on this issue.  
Thus, it is not before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action on her part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005) and the regulations implementing it 
apply in the instant case.  While the notice provisions of 
the VCAA appear to be satisfied, the Board is of the opinion 
that further development of the record is required to comply 
with VA's duty to assist the veteran in the development of 
the facts pertinent to her claim.  See 38 C.F.R. § 3.159.

Disability which is proximately due to, or the result of, a 
service-connected disability shall be service connected.  
38 C.F.R. § 3.310.  A claimant is also entitled to service 
connection on a secondary basis when it is shown that any 
increase in the severity of a nonservice-connected disease or 
injury is proximately due to or the result of a service-
connected disability and not due to the natural progress of 
the nonservice-connected condition.  Id.; see also Allen v. 
Brown, 7 Vet. App. 439 (1995).  

The veteran alleges that a low back disability is secondary 
to a service-connected right ankle condition.  December 1999 
private treatment records from the Pahrump Medical Center 
indicate the veteran fell and injured her low back; she was 
experiencing pain in her hip and tailbone region.  January 
2000 VA treatment records give an assessment of back pain 
with L5 radiculopathy.  September 2002 x-rays taken for VA 
examination purposes show the veteran has mild sacroiliac 
joint osteoarthritis bilaterally.  The VA examiner provided 
an opinion that this condition "is not at least as likely as 
not due to the fall."  It is unclear whether the VA 
examiner's opinion referred to the veteran's fall during 
service or to her December 1999 fall.  Also, the examiner did 
not provide an opinion regarding whether the low back 
condition was caused or aggravated by the veteran's service-
connected right ankle disability, which is the theory of 
entitlement under which the veteran seeks benefits.  November 
2000 VA treatment records provide Dr. J. C.'s impression that 
the veteran "most likely has pain from degenerative 
arthritis in her [lumbosacral spine] and from her old injury 
in her right ankle."  This impression suggests a link 
between the veteran's service-connected right ankle 
disability and low back condition, but it is inadequate to 
make a conclusive determination regarding the issue since it 
does not clearly link the back condition to the right ankle 
disability and contains no rationale.  For the above noted 
reasons, another VA examination and opinion is indicated. 

Additionally, in October 2006, the veteran submitted a 
statement that in September 2006 she saw a podiatrist at the 
Las Vegas, Nevada VA Medical Center (VAMC) and that he 
referred her case to a neurologist to provide an opinion.  
She indicated that the follow up appointment should be 
completed by the end of this year.  VA treatment records 
since September 2002 have not been associated with the claims 
file and since the veteran has specifically identified recent 
treatment as being pertinent to her claim, and as VA 
treatment records are constructively of record, they must be 
secured. 

Accordingly, the case is REMANDED for the following:

1.  The RO must obtain copies of all 
records (that are not already associated 
with the claims file) of VA treatment or 
evaluation the veteran has received for a 
low back condition and for her service-
connected right ankle disability since 
September 2002.

2.  The RO should then arrange for the 
veteran to be examined by an orthopedic 
specialist to determine the nature and 
likely etiology of any low back 
disability.  The examiner must review the 
veteran's claims file in conjunction with 
the examination and must explain the 
rationale for all opinions given.  The 
examiner should specify the diagnosis for 
any current low back disability, and:  
(a) Opine whether any diagnosed low back 
disability is at least as likely as not (a 
50% or better probability) related to an 
event or injury incurred during service.  
(b) Opine (i) whether any diagnosed low 
back disability was at least as likely as 
not caused by the veteran's service-
connected right ankle disability, or (ii) 
whether the veteran's service-connected 
right ankle disability increased the 
severity of (aggravated) any existing low 
back disability beyond the natural 
progress of the existing disability.  
Specifically, the examiner should note the 
veteran's December 1999 intercurrent 
injury and its relationship, if any, to 
any current low back disability.  
(c) If the examiner finds the service-
connected right ankle disability 
aggravated an already existing low back 
disability, the examiner must identify the 
current level of severity of the low back 
disability and the level of severity of 
the disability prior to its aggravation by 
the service-connected disability (baseline 
level).  

3. The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and her representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).


